DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 3 November 2021.
Claims 1-3, 6, 9, 13-14, and 16-21 are pending. Claims 1, 9, and 16 are independent claims.

Claim Objections
Claim 21 is objected to because of the following informalities:  The applicant’s claim set fails to provide the status of claim 21 as required under MPEP 608.01(m).  Appropriate correction is required. 
For the purpose of examination, claim 21 will be treated as though it is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury et al. (US 2019/0026786, filed 19 July 2018, hereafter Khoury) and further in view of McEntirc (US 2012/0296780, published 22 November 2012), and further in view of Brady et al. (US 2011/0157609, published 30 June 2011, hereafter Brady) and further in view of Bilsten (US 2019/0065614, published 28 February 2019).
As per independent claim 1, Khoury, which is analogous to the claimed invention because it is directed toward extracting contents, categorizing contents, and generating a page, discloses a method comprising:
searching, by one or more processors, a plurality of sources for topics, wherein the topics are associated with distinct entities (paragraph 0015: Here, data is collected from a plurality of sources and entities, such as webpages and various social media platforms)

extracting, by one or more processors, content items from the group of content sources associated with an identified topic (paragraphs 0016-0018: Here, a score is calculated based on the metadata, contents, and characteristics of the data. The highest score contents are extracted for use)
decompiling, by one or more processors, the group of content items, wherein each of the content items are decompiled into a content type and a set of data (paragraph 0012: Here, contents are extracted from the form/style of the original)
selecting, by one or more processors, a template based on the topics (paragraph 0027: Here, the types of templates are selected based upon the type of communication)
populating, by one or more processors, the template with the decompiled group of content items, wherein predetermined entries in the template are related to specific content types (paragraph 0017: Here, a template is populated and published)
wherein the content sources are periodically searched for updated or newly created content items (paragraphs 0135-0138 and 0165: Here, a traffic monitor identifies newly created/updated contents)
Khoury fails to specifically disclose identifying, by one or more processors, a vertical for each of the topics, wherein the vertical is based on the type of distinct entity associated with the topic.
However, McEntirc, which is analogous to the claimed invention because it is directed toward identifying and classifying contents, discloses identifying, by one or more processors, a vertical for each of the topics, wherein the vertical is based on the type of distinct entity associated with the topic (paragraph 0054: Here, an item is categorized on a five level hierarchy. In this instance, the “Segment” of a specific item is analogous to the claimed vertical). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McEntirc with Khoury, with a reasonable expectation of success, as it would have allowed a user to generate a webpage based upon classifications of extracted items. This would have enabled a user to customize a webpage, while avoiding ambiguous and misclassified information, thereby providing a page having only relevant contents.
Khoury fails to specifically disclose overwriting the updated content items with previously extracted content items. However, Brady, which is analogous to the claimed invention because it is directed toward reverting to a previous content version, discloses overwriting updated content items with previous content items (paragraph 0069; Table 1: Here, a user is able to use a document history to roll-back updates to a previous version of contents). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Brady with Khoury-McEntirc, with a reasonable expectation of success, as it would have allowed a user to return to a previous version of contents. This would have enabled him/her to remove contents which are not receiving the desired reaction.
Khoury fails to specifically disclose:
identifying, by one or more processors, at least one template based on the decompiled content items and the content types of the content items
populating the template with content items and modifying the content items based on a set of restrictions of the template
analyzing, by one or more processors, the populated template to determine if a predetermined percentage of the template is populated
analyzing, by one or more processors, the repopulated template to determine if a predetermined percentage of the template is populated, and once it is determined that the predetermined percentage of the template is populated creating a product
Bilsten, which is analogous to the claimed invention because it is directed toward selecting and populating templates, discloses:
identifying, by one or more processors, at least one template based on the decompiled content items and the content types of the content items (Figure 7, items 700 and 710; paragraph 0100)
populating the template with content items and modifying the content items based on a set of restrictions of the template (Figure 8, item 820; paragraph 0116)
analyzing, by one or more processors, the populated template to determine if a predetermined percentage of the template is populated (Figure 8, items 830 and 840; paragraph 0116)
analyzing, by one or more processors, the repopulated template to determine if a predetermined percentage of the template is populated, and once it is determined that the predetermined percentage of the template is populated creating a product (Figure 8, item 850; paragraph 0116)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bilsten with Khoury, with a reasonable expectation of success, as it would have enabled for automatic extraction of contents and creation of webpages, once a threshold was reached. This would have enabled a user to receive customized prepopulated webpage for their website/business. This would have enabled a user to save time creating his/her own page.
As per dependent claim 2, Khoury, McEntirc, Brady, and Bilsten disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Khoury discloses sorting, by one or more processors, the plurality of sources into Content Networks (paragraph 0036: Here, contents are sorted into various content networks, including comments, reviews, and posts).
As per dependent claim 3, Khoury, McEntirc, Brady, and Bilsten discloses the limitations similar to those in claim 3, and the same rejection is incorporated herein. Khoury discloses wherein the Content Networks are based on the type or data published by the plurality of sources (paragraph 0036).
As per dependent claim 6, Khoury, McEntirc, Brady, and Bilsten disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Khoury discloses generating, by one or more processors, a template based on the decompiled content items (paragraphs 0142-0145).

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury and further in view McEntirc and further in view of Bilsten and further in view of Doll and further in view of Bhadury.
As per independent claim 9, Khoury, which is analogous to the claimed invention because it is directed toward extracting contents, categorizing contents, and generating a page, discloses a computer program product for generating a website (paragraphs 0313-0318):
the computer program product comprising a computer readable storage medium having program instructions embodied therewith (paragraph 0315), the program instructions executable by one or more processors to cause the computing device to: 
programming instructions to search a plurality of sources for topics, wherein the topics are associated with distinct entities (paragraph 0015: Here, data is collected from a plurality of sources and entities, such as webpages and various social media platforms)
programming instructions to sort the plurality of sources into a group of content sources associated with each of the identified topics (paragraphs 0015 and 0089: Here, contents are sorted into a plurality of collections by filtering the contents (paragraph 0016))
programming instructions to extract content items from the group of content sources associated with an identified topic (paragraphs 0016-0018: Here, a score is calculated based on the metadata, contents, and characteristics of the data. The highest score contents are extracted for use)
programming instructions to decompile the group of content items (paragraph 0012: Here, contents are extracted from the form/style of the original)
programming instructions to select a template based on the topics (paragraph 0027: Here, the types of templates are selected based upon the type of communication)
programming instructions to populate the template with the decompiled group of content items (paragraph 0017: Here, a template is populated and published)
Khoury fails to specifically disclose identifying, by one or more processors, a vertical for each of the topics, wherein the vertical is based on the type of distinct entity associated with the topic.
However, McEntirc, which is analogous to the claimed invention because it is directed toward identifying and classifying contents, discloses identifying, by one or more processors, a vertical for each of the topics, wherein the vertical is based on the type of distinct entity associated with the topic (paragraph 0054: Here, an item is categorized on a five level hierarchy. In this instance, the “Segment” of a specific item is analogous to the claimed vertical). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McEntirc with Khoury, with a reasonable expectation of success, as it would have allowed a user to generate a webpage based upon classifications of extracted items. This would have enabled a user to customize a webpage, while avoiding ambiguous and misclassified information, thereby providing a page having only relevant contents.
Khoury fails to specifically disclose identifying a template based upon the topics of the vertical. However, Bilsten, which is analogous to the claimed invention because it is directed toward creating website content based upon a topic, discloses identifying a template based upon the topics of the vertical (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bilsten with Khoury, with a reasonable expectation of success, as it would have enabled a user to create websites based upon content types. This would have allowed for business-type customization of contents, thereby providing a more useful end-user interface.
Khoury fails to specifically disclose identifying a group of templates based on the decompiled items. However, Bhadury, which is analogous to the claimed invention because it is directed toward filling templates based on the type of contents, discloses identifying a group of templates based on the decompiled items (paragraphs 0055-0056). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bhadury with Khoury-McEntirc, with a reasonable expectation of success, as it would have allowed for identifying a template suitable to the specific content. This would have provided a user with the advantage of displaying contents in a visually appealing manner.
Khoury fails to specifically disclose populating the template with the content items, wherein the content items are manipulated to adhere to a set of restrictions which are applied to the template.
However, Doll, which is analogous to the claimed invention because it is directed toward selecting and populating templates, discloses populating the template with the content items, wherein the content items are manipulated to adhere to a set of restrictions which are applied to the template (paragraphs 0031-0032, 0036, and 0050)
It would have been obvious to one of ordinary skill in the Doll with Khoury, with a reasonable expectation of success, as it would have enabled a user to select and fill template contents based content items, as it would have identified a best fit template. This would have enabled a user to automatically select and fill a template in order to provide the best user experience.
As per dependent claim 13, Khoury discloses programming instructions to sort the plurality of sources into Content Networks (paragraph 0036: Here, contents are sorted into various content networks, including comments, reviews, and posts).
As per dependent claim 14, Khoury discloses wherein the Content Networks are based on the type or data published by the plurality of sources (paragraph 0036).

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury and further in view of McEntirc and further in view of Ach et al. (US 2014/0108043, published 17 April 2014, hereafter Ach) and further in view of Miller (US 2019/0362645, filed 25 May 2018) and further in view of Doll and further in view of Bilsten.
As per independent claim 16, Khoury discloses a system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (paragraphs 0313-0318)
program instructions to identify a topic (paragraph 0015)
program instructions to search a plurality of content stores for content about the topics, wherein each content source is searched for specific types of content (paragraph 0015)
program instructions to categorize the topic with a vertical, wherein the vertical is based on the topic’s subject matter (paragraphs 0015 and 0089)
program instructions to extract content items from the content sources associated with the distinct topic, based on the sorted groups of content sources (paragraph 0016-0018)
program instructions to decompile the content items, wherein each of the content items are decompiled into a set of data (paragraph 0012)
program instructions to select a template based on the set of data and the vertical of the subject matter (paragraph 0027)
program instructions to populate the selected template with the data and wherein the populated template is analyzed to determine a percentage of completion of the selected template (paragraph 0017)
Khoury fails to specifically disclose identifying, by one or more processors, a vertical for each of the topics, wherein the vertical is based on the type of distinct entity associated with the topic.
However, McEntirc, which is analogous to the claimed invention because it is directed toward identifying and classifying contents, discloses identifying, by one or more processors, a vertical for each of the topics, wherein the vertical is based on the type of distinct entity associated with the topic (paragraph 0054: Here, an item is categorized on a five level hierarchy. In this instance, the “Segment” of a specific item is analogous to the claimed vertical). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McEntirc with Khoury, with a reasonable expectation of success, as it would have allowed a user to generate a webpage based upon classifications of extracted items. This would have enabled a user to customize a webpage, while avoiding ambiguous and misclassified information, thereby providing a page having only relevant contents.
Khoury fails to specifically disclose determining that a predetermined percentage of the template is populated. However, Ach, which is analogous to the claimed invention because it is directed toward tracking a percentage of content filled into a form/template, discloses determining that a predetermined percentage of the form is populated (paragraph 0083). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ach with Khoury, with a reasonable expectation of success, as it would have provided a user with a visual indication of progress toward filling a template. This would have enabled him/her to identify the amount of items to remaining to be filled.
Khoury fails to specifically disclose wherein if the predetermined percentage is not reached, further comprising, selecting another template based on the set of data and the required predetermined percentage of competition of template required to form the website. However, Miller, which is analogous to the claimed invention because it is directed toward evaluating templates, discloses if the predetermined percentage is not reached, further comprising, selecting another template based on the set of data and the required predetermined percentage of competition of template (paragraph 0166). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Miller with Khoury, with a reasonable expectation of success, as it would have enabled for selecting a template based upon a threshold. This would have enabled a user to receive a template meeting the threshold, thereby saving him/her time in evaluating templates.
Khoury fails to specifically disclose the set of data is manipulated to adhere to restrictions of the template and selecting another template based on the set of data.
However, Doll, which is analogous to the claimed invention because it is directed toward selecting and populating templates, discloses populating the template with the content items, wherein the content items are manipulated to adhere to a set of restrictions which are applied to the template (paragraphs 0031-0032, 0036, and 0050). Additionally, Doll discloses scoring and selecting a template based upon the scoring of the template (paragraph 0050).
It would have been obvious to one of ordinary skill in the Doll with Khoury, with a reasonable expectation of success, as it would have enabled a user to select and fill template contents based content items, as it would have identified a best fit template. This would have enabled a user to automatically select and fill a template in order to provide the best user experience.
Khoury fails to specifically disclose:
program instructions to categorize the content items based on the content sources, content type, and vertical
generating a uniform resource locator (URL) for the website based on the topic and available URLS
However, Bilsten discloses:
program instructions to categorize the content items based on the content sources, content type, and vertical (paragraphs 0026 and 0037)
generating a uniform resource locator (URL) for the website based on the topic and available URLS (paragraphs 0038, 0067, 0085, and 0126)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bilsten with Khoury, with a reasonable expectation of success, as it would have enabled a user to create websites based upon content types. This would have allowed for business-type customization of contents, thereby providing a more useful end-user interface.
Finally, Khoury fails to specifically disclose the first group of content are chronologically ordered, populating templates using recent content, and wherein the decompiling process normalizes the content items. However, the examiner takes official notice that normalizing content items, ordering contents chronologically, and providing recent (non-stale) contents was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Khoury, with a reasonable expectation of success, as it would have enabled for storing contents in a manner in which they are easily accessible and usable. This would have facilitated efficient data usage.
As per claim 17, Khoury, McEntirc, Ach, Doll, and Bilsten disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Khoury discloses selecting a template based on the topics (paragraph 0027: Here, the types of templates are selected based upon the type of communication).
As per dependent claim 18, Khoury, McEntirc, Ach, Doll, and Bilsten disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Khoury discloses sorting the content items based on a determined content type (paragraph 0084).
As per dependent claim 19, Khoury, McEntirc, Ach, Doll, and Bilsten disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Khoury discloses a template having a plurality of entries (paragraph 0028). Khoury fails to specifically disclose the template having a plurality of entry types and the content items are inserted into the entry types based on the content types. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that a template may include various positions for filling, and each of these positions may require a specific type of content, such as text and/or image contents, to populate the position. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Khoury-McEntirc, with a reasonable expectation of success, as it would have allowed a user to tailor his/her templates in order to provide a visually appealing layout.
As per dependent claim 20, Khoury, McEntirc, Ach, Doll, and Bilsten disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Khoury discloses assigning a content type to each of the extracted content items (paragraph 0084: Here, contents are assigned to a collection. This collection acts as a content type).

Response to Arguments
Applicant’s arguments have been fully considered. It is noted that the applicant’s arguments appear to focus on the amendment presented with respect to independent claim 1. As such, the examiner has provided and cited the Bilsten reference. It is further noted that the applicant does not appear to present arguments with respect to the amendments submitted with regard to independent claims 9 and 16. However, the examiner has provided additional references to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144